Citation Nr: 9900596	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately 20 years and six months of 
active duty, to include the period from January 1948 to 
January 1952, and from November 1953 to August 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In May 1995, the RO denied the veterans claim of 
entitlement to service connection for bilateral hearing loss 
as not well grounded.  In July 1995, the RO denied the 
veterans claim of entitlement to service connection for 
right knee pain as not well grounded.  In September 1995, the 
RO granted service connection for hemorrhoids, evaluated as 
10 percent disabling.  In March 1997, the RO denied the 
veterans claim of entitlement to service connection for 
tinnitus as not well grounded.  In July 1997, the RO denied 
the veterans claim of entitlement to service connection for 
a back disorder.  

The veterans claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, and the issue of 
entitlement to service connection for a back disorder, on the 
merits, are the subjects of the REMAND portion of this 
decision.




CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for a back disorder.   He 
further asserts that he has a back disorder, and a right knee 
disorder as a result of his active service.  In particular, 
he argues that he has a back disorder as a result of a fall 
in 1961, and he has a right knee disorder as a result of 
jumping down from planes during his service as a jet 
mechanic.  Finally, he asserts that his service-connected 
hemorrhoids are more severe than his current evaluation 
reflects.  Specifically, he states that he has fecal 
incontinence.  Accordingly, favorable determinations are 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of evidence 
is against the claim for a right knee disorder, to include 
arthritis, and that new and material evidence has been 
submitted which is sufficient to reopen the claim of 
entitlement to service connection for a back disorder. 
Finally, it is the decision of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 10 percent for 
hemorrhoids.


FINDINGS OF FACT

1.  The veteran was diagnosed with medial epicondylitis in an 
unspecified knee in June 1963; the remainder of service 
medical records are silent as to a right knee disorder; the 
first post-service diagnosis of a chronic right knee 
condition was in April 1993. 


2.  In an unappealed rating decision, dated in July 1996, the 
RO denied the veterans claim of entitlement to service 
connection for a back disorder, with lumbar laminectomy.

3.  The evidence received since the ROs July 1996 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

4.  The veterans hemorrhoids are not productive of 
persistent bleeding, with secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  A right knee disorder, to include arthritis, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§  3.303, 3.307, 3.309 (1998).

2.  The ROs July 1996 decision, denying a claim of 
entitlement to service connection for a back condition with 
lumbar laminectomy, is final.  38 U.S.C.A. § 7105(b) (West 
1991).

3.  New and material evidence has been received since the 
ROs July 1996 decision denying the veterans claim for a 
back condition, and the claim for service connection for a 
back condition is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Disorder, to Include Arthritis

The RO denied the veterans claim for a right knee disorder 
in May 1995 as not well grounded.  After additional evidence 
was received, the RO again denied the claim as not well 
grounded in July 1995.  A notice of disagreement was received 
that same month, in which the veteran disagreed with the ROs 
July 1995 decision.  A statement of the case was sent in 
August 1995.  The veteran was afforded a hearing in March 
1996, at which time he indicated that he was pursuing his 
appeal concerning his claim for a right knee disorder.  As 
the veteran addressed his claim for a right knee disorder at 
his hearing, and there is a transcript of his testimony on 
file, the hearing transcript constitutes a timely Substantive 
Appeal (38 C.F.R.§ 20. 202 (1998); when oral remarks (i.e., 
hearing testimony) are transcribed, a statement becomes 
written.  See Tomlin v. Brown, 5 Vet. App. 355 (1993)).  

The Board further notes that after additional evidence was 
obtained the RO denied the claim for service connection for a 
right knee disorder in July 1997, and that a notice of 
disagreement was received in October 1997.  A statement of 
the case was sent in February 1998, and a substantive appeal 
was received in July 1998.  However, as previously indicated, 
the veteran had perfected his appeal with regard to the ROs 
July 1995 denial, such that the veterans later submittals of 
a notice of disagreement and substantive appeal were not 
necessary.  The Board further notes that the February 1998 
statement of the case, in which the RO reviewed all the 
evidence of record, was, in effect, a supplemental statement 
of the case.

The Board finds that the veterans claim for a right knee 
disorder, to include arthritis, is plausible and capable of 
substantiation and is thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(a) (1998).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

The veterans service medical records indicate that he was 
treated on three occasions for pain in an unspecified knee in 
June 1963.  He reported that his knee pain had been off and 
on for the last year, with constant pain for the previous 
two weeks and occasional buckling.  The diagnosis was medial 
epicondylitis.  The veteran was treated with heat and an Ace 
bandage.  The remainder of the veterans service medical 
records, including a retirement examination report dated in 
March 1968, are entirely silent as to a right knee disorder.

Post-service medical records include records from a private 
health care provider, David W. Bank, M.D., dated between 1980 
and 1993.  Those records show that the veteran was treated 
for right knee pain in February 1982.  At that time he stated 
that he had had intermittent right knee pain for the last 20 
years.  The impression was right knee effusion.  He was 
treated with an Ace bandage.  He was treated for bilateral 
knee pain in July 1992.  The impression was over-use syndrome 
of both knees.

The next record of right knee treatment is found in the 
medical records of Y.C. Ahn, M.D., dated in April 1993.  
These records show that the veteran was diagnosed with 
degenerative arthritis in the medial compartment with 
questionable degenerative torn medial meniscus.  X-rays 
revealed loose bodies within the right knee.  The impression 
was osteoarthritis of the right knee with a possible 
subchondral fracture of the medial aspect of the lateral 
femoral condyle.


Records from Al Moorad, M.D., dated in November 1995, show 
that the veteran underwent a right total knee replacement 
secondary to severe degenerative joint disease.  

In September 1997, G. S. Gill, M.D., stated that the veteran 
had progressively increasing degenerative knee disease which 
culminated in a total right knee arthroplasty (TKA) in 1985.  
(The Board notes that this date is in error and that the 
correct dated for the veterans TKA is November 1995).  Dr. 
Gill related that the veteran had told him that he spent 20 
years as a jet mechanic, from 1948 to 1968, and that his 
duties required him to squat for long periods of time, and 
that he also jumped off of airplane wings.  Dr. Gill stated 
that he believed that the veteran suffered multiple small 
injuries to his knees during his service which resulted in 
his right knee degenerative disease.

A review of the transcripts from the veterans hearings, and 
his written statements, shows that he stated that during the 
first 15 years of his service his duties primarily involved 
working as a jet mechanic, and that he often had to jump down 
from planes.  The veterans wife testified that the veteran 
had complained of knee pain on a daily basis beginning in 
about the early 1960s, but that he did not seek treatment 
because he did not want to set an example of riding the 
sick book for his men.  

The veteran was treated for pain in an unspecified knee in 
June 1963.  The diagnosis was medial epicondylitis.  This 
appears to have been an acute condition, as indicated by the 
subsequent lack of treatment during the veterans remaining 
five years of service, and the absence of any indication of a 
right knee disorder in the veterans March 1968 separation 
examination report.  The first post-service medical record of 
a right knee disorder is dated in February 1982, 
approximately 14 years after separation from service, and 
this merely resulted in an impression of right knee effusion.  
The first indication of a chronic right knee disorder is the 
diagnosis of arthritis in April 1993, approximately 25 years 
after separation from service.  Based on the foregoing facts, 
the Board finds that the preponderance of the evidence is 
against a finding that a post-service right knee disorder, to 
include arthritis, was related to incidents in service.

In reaching this decision, the Board has considered Dr. 
Gills September 1997 opinion.  However, the Board notes that 
the probative value of Dr. Gills letter is lessened by the 
fact that his opinion was rendered approximately 29 years 
after the veteran was separated from service, and that there 
is no indication that he reviewed the medical evidence in the 
veterans claims file prior to writing his letter.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Furthermore, Dr. Gills statements 
regarding multiple small injuries to the veterans knees 
during service are unenhanced by any citation to clinical 
findings, or by a reference to any specific right knee injury 
or injuries during service.  His statements therefore appear 
to be based on a bare transcription of a lay history.  
Accordingly, in weighing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim, and service connection for a right knee disorder, to 
include arthritis, must be denied.

In reaching this decision, the Board considered the veterans 
arguments, and the statements from his wife, asserting that 
the appellant has a right knee disorder, to include 
arthritis, as a result of his service.  However, the veteran 
and his wife, as lay persons untrained in the fields of 
medicine, are not competent to offer an opinion as to the 
etiology of any current right knee disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, their statements 
do not provide a factual predicate upon which service 
connection may be granted.

Although the Board considered and decided this issue on a 
ground different from that of the RO, which denied the claim 
on the basis that it was not well grounded, the appellant has 
not been prejudiced by the Board's decision.  This is 
because, in denying this claim on the merits, the Boards 
analysis accorded the veterans claim greater consideration 
than that of the RO.  The Board also notes that the veteran 
and his representative were notified of the law as it 
pertains to claims of service connection in the August 1995 
statement of the case, and that they have consistently argued 
the merits of the claim, rather than whether or not the claim 
is well grounded.  Consequently, the Board finds that the 
veteran has not been prejudiced in any way by the Boards 
consideration of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellants claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Back Disorder

As an initial matter, the Board notes that in a July 1996 
decision, the RO denied a claim of entitlement to service 
connection for a back disorder.  A review of that 
determination reveals that the RO essentially found that the 
veteran had not submitted competent evidence of a nexus 
between his  back disorder and his service.  There was no 
appeal, and the ROs July 1996 decision became final.  38 
U.S.C.A. § 7105(b),(c).  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

Additional evidence was subsequently obtained, and in July 
1997, the RO apparently reopened the veterans claim for a 
back disorder and denied it on the merits.  A notice of 
disagreement was received in October 1997 and a statement of 
the case was sent in February 1998.  A substantive appeal was 
received in July 1998.

Despite the ROs denial of this claim on the merits, the 
Board must consider whether new and material evidence has 
been submitted before any consideration of the merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, VA must 
determine whether the evidence is new and material.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be 

considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).  Further, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Manio analysis requires VA to reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  In such a determination, VA must evaluate the merits 
of the claim in light of all the evidence, both new and old.  

The United States Court of Veterans Appeals (Court) has held 
that in order to reopen a claim, there must be new and 
material evidence presented or secured since the last 
determination denying the benefit sought.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the ROs July 1996 decision.

Evidence of record at the time of the ROs July 1996 decision 
included available service medical records, private medical 
records, a VA examination report and statements and testimony 
from the veteran and the veterans wife.  The RO denied the 
claim as not well grounded in July 1996, noting that the 
veteran had not submitted competent evidence showing that any 
current back disorder was related to his service.

Evidence received since the ROs July 1996 decision includes 
records from  private health care providers, dated between 
1996 and 1997.  In particular, this medical evidence includes 
a letter from G.S. Gill. M.D., dated in September 1997, in 
which Dr. Gill states that the veteran had suffered 
multiple small injuries to his back during service which 
resulted in premature disease in his lumbosacral spine.  
Other evidence includes several written statements from the 
veteran.

In the July 1997 rating decision (from which the present 
appeal arises), the RO apparently determined that new and 
material evidence had been received to reopen 

the veterans claim for a back disorder.  After reviewing the 
record from a longitudinal perspective, the Board agrees and 
finds that new and material evidence has been received to 
reopen the veterans claim of service connection for a back 
disorder. 

Dr. Gills opinion was not of record at the time of the ROs 
July 1996 decision, and is new within the meaning of 
Manio, supra.  The Board further finds that Dr. Gills 
opinion is probative of the issue at hand, and is thus 
material.  The Board therefore concludes that the additional 
evidence is new and material and sufficient to reopen the 
veterans claim for a back disorder.  The veterans claim for 
a back disorder is therefore reopened.  The reopened claim 
for service connection for a back disorder will be addressed 
in the remand portion of this decision. 


III.  Hemorrhoids

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in VAs Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (1998).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
rating schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellants disabilities in 

reaching its decisions, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In September 1995, the RO granted service connection and a 10 
percent rating for hemorrhoids, under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under Diagnostic Code 7336, a 10 
percent evaluation requires large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent rating requires evidence 
of persistent bleeding, with secondary anemia or fissures.

The veterans service medical records show that he was 
diagnosed with internal and external hemorrhoids, and that he 
underwent a hemorrhoidectomy in January 1958.  He was 
discharged as asymptomatic in February 1958.  The veterans 
separation examination report, dated in March 1968, shows 
that his 1958 hemorrhoidectomy was noted, and that he was 
presently asymptomatic.  Hemorrhoidal tags were noted.

The veteran was afforded a VA examination in September 1995.  
The examination report shows that the veteran complained of 
recurrent hemorrhoids accompanied by bleeding and pain.  On 
examination, he had several large hemorrhoidal tags and one 
thrombosed internal hemorrhoid that was partially prolapsed.  
He also had several small internal hemorrhoids.  The relevant 
impression was external and internal hemorrhoids, 
symptomatic.

Records from Neil W. Woodward, M.D., dated in 1996, show that 
in April the veteran complained of rectal bleeding, anal 
pain, anal discharge and difficulty with control of his 
stool.  In May, he was diagnosed with a white head defect, 
prolapsing mucosa membrane with rectal bleeding, and he 
underwent a bilateral S-plasty which was described as 
advancement of large flaps into the rectum and with 
resection of the mucous membrane.  In a December 1996 
letter, Dr. Woodward stated that the veteran required a 
convalescent period of about six weeks after his operation.  



In June 1997, the veteran was afforded a VA examination.  A 
review of the examination report shows that the veteran 
complained of chronic bleeding and pain related to his 
hemorrhoids until his May 1996 S-plasty, and that, subsequent 
to that operation, there had been a near complete resolution 
of all symptomatology.  The veteran reported that he had had 
no further bleeding and very little pain, although he had 
intermittent bowel incontinence.  On examination, there were 
nontender, nonengorged skin tags in three areas.  Rectal tone 
was adequate and anal wink was normal.  No internal 
hemorrhoids were found.  Guaiac testing was positive, 
however.  The impression was long history of difficulty with 
hemorrhoids since service with recent resolution of near all 
symptomatology by surgery, with very little findings.  
The impression also noted positive trace blood in the stool.

In an April 1997 letter, Dr. Woodward stated that the 
veterans S-plasty was two to three times more difficult than 
a hemorrhoidectomy and required an extensive amount of 
surgery.  In an October 1998 letter, Dr. Woodward stated that 
the veterans S-plasty was related to his hemorrhoidectomy 
during service, and that the procedure was necessary to 
alleviate as much of the veterans fecal incontinence as 
possible.

A review of the veterans testimony, and his written 
statements, shows that prior to his May 1996 S-plasty he had 
argued that he has bleeding and borderline anemia, such that 
a 20 percent rating is warranted.  A review of the transcript 
from the veterans September 1998 hearing shows that he 
stated that his bleeding had pretty well cleared up and 
that his main problem was maintaining control of his bowels. 

The evidence, to include the report of the most recent VA 
examination, does not indicate that the veteran's hemorrhoids 
meet the schedular criteria for a 20 percent evaluation.  In 
addition, the veteran has reported that the bleeding has 
cleared up, and there is no evidence of either secondary 
anemia or fissures.  Therefore, an increased evaluation is 
not in order.

The Board has considered whether a rating in excess of 10 
percent is warranted under another Diagnostic Code.  Under DC 
7332, a 30 percent rating is warranted 

for impairment of bowel sphincter control manifested by 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  Under DC 7333, a 30 percent rating is 
warranted for stricture of the rectum and anus manifested by 
a moderate reduction of lumen, or moderate constant leakage.  
Under DC 7334, a 30 percent rating is warranted for a 
moderate prolapse of the rectum that is persistent or 
frequently recurring.  

In this case, the veteran has reported that as a result of an 
operation performed in 1996 his primary symptoms involve 
fecal incontinence.  However, Dr. Woodwards letter indicates 
that the veterans S-plasty was performed in order to 
alleviate the veterans fecal incontinence, and his letter 
does not indicate that fecal incontinence is still a problem.  
In addition, the veterans June 1997 VA examination report 
indicates that his rectal tone was adequate and anal wink was 
normal.  There is no objective evidence of fecal 
incontinence, nor is there any objective evidence of a rectal 
or anal stricture, a persistent or frequently recurring 
prolapsed rectum, or other symptoms required for a 30 percent 
rating under the DCs 7332, 7333 or 7334.  Accordingly, the 
criteria for a 30 percent evaluation under DCs 7332, 7333 and 
7334 have not been met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder, to include 
arthritis, is denied.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.

New and material evidence having been received, the veterans 
claim of entitlement to service connection for a back 
disorder is reopened.  To that extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision. 

REMAND

I.  Hearing Loss

In May 1995, the RO denied the veterans claim of entitlement 
to service connection for bilateral hearing loss.  A notice 
of disagreement was received by the RO in July 1995, and a 
statement of the case (SOC) was issued in August 1995.  
However, a substantive appeal (VA Form 9) was not received by 
the RO until July 1998, and it appears that this appeal was 
received in response to the ROs June 1998 rating decision 
which determined that new and material evidence had been 
received to reopen the veterans claim for bilateral hearing 
loss, and then denied that claim on the merits.  

The Board takes this opportunity to note that it may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  In this case, a timely appeal does not 
appear to have been received in response to the ROs May 1995 
decision denying service connection for bilateral hearing 
loss.  In such cases, the U.S. Court of Veterans Appeals 
(Court) has recently stated that it is error for the Board to 
dismiss such a claim for a lack of jurisdiction prior to the 
appellant being afforded the opportunity to submit evidence 
or argument on the jurisdictional issue.  See Marsh v. West, 
11 Vet. App. 468 (1998).  Accordingly, the issue of whether a 
timely appeal has been received in response to the ROs May 
1995 denial of a claim of entitlement to service connection 
for hearing loss will be remanded to the RO for the issuance 
of a statement of the case.  See 38 C.F.R. § 20.200.

II.  Tinnitus

The RO denied the veterans claim for service connection for 
tinnitus as not well grounded in March 1997.  A notice of 
disagreement was received in August 1997 

and a statement of the case was sent that same month.  A 
substantive appeal was received in October 1997.

The veteran's claim of entitlement to service connection for 
tinnitus may be well grounded.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997) (There are some disabilities which can 
be competently identified by lay observation). While the 
veteran does have a history of documented exposure to 
acoustic trauma, with over 20 years of service in the Air 
Force which included duty as an aircraft maintenance 
technician, and while complaints of tinnitus were noted in a 
VA audiological examination report, dated in May 1997, there 
has not been a definitive opinion as to whether his current 
tinnitus is related to acoustic trauma in service, and the 
Board finds that it would be desirable to obtain such an 
opinion.  


III.  Back Disorder

As previously indicated, the Board has determined that new 
and material evidence has been submitted to reopen the claim 
for service connection for a back disorder.  Service medical 
records include February 1961 reports which indicate that the 
veteran was hospitalized for six days for lumbosacral strain 
incurred while he was raising up from a crouched position.  A 
June 1962 examination report indicates that the veterans 
back injury was without complications or sequale.  In 1993, 
the veteran was found to have multiple bilateral spondylitic 
hypertrophy of the facet joints and ligamentum flavum with 
central disc degeneration and bulge at L2-3, L3-4 and L4-5.  
He subsequently underwent bilateral hemilaminotomies to 
decompress the nearby nerves.  In two letters, dated in May 
1994 and July 1995, K. E. Whinery, M.D., essentially related 
the veterans back pain and disc conditions to his period of 
service.  Given the complex nature of this claim, the Board 
finds that an opinion should be obtained on the question of 
whether the veterans current back disorder is related to the 
episode of back strain in service in 1961.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist who, after a review of the 
veterans medical records in the claims 
file, to include service medical records 
and postservice medical records, should 
provide an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that a 
current back disorder had its onset 
during the veterans period of active 
service in 1961 with an episode of a 
sprained back.

2. The veteran should also be afforded a 
VA audiological examination to determine 
the etiology and nature of any tinnitus.  
The claims folders and a copy of this 
REMAND must be made available to the 
examiner for review.  Following the 
study, the examiner is specifically 
requested offer an opinion as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that any 
current tinnitus is due to inservice 
acoustic trauma as an aircraft 
maintenance technician.  A complete 
rationale for any opinion offered must 
be provided. 

3.  The RO should then adjudicate the 
issue of whether a timely appeal has 
been received with regard to the ROs 
May 1995 denial of the veterans claim 
of entitlement to service connection for 
hearing loss, and, also, adjudicate the 
issues of entitlement to service 
connection a back disorder and tinnitus, 
on the basis of all the evidence of 
record, including the medical opinions 
as requested above, and applying all 
applicable laws, regulations, and case 
law. 

If the decision is adverse to the veteran on any issue, the 
RO should furnish the veteran and his representative an 
appropriate Supplemental Statement of the Case, and afford 
them a reasonable opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
